      8:20-mj-00503-SMB Doc # 18 Filed: 11/04/20 Page 1 of 1 - Page ID # 90



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                     8:20MJ503
                      Plaintiff,                     1:20CR175

       vs.

HECTOR GOMEZ
                                                                Magistrate Judge Bazis
                      Defendant.


                                         RULE 5 ORDER

        An Indictment and Warrant (charging document) having been filed in the Eastern District
of California, charging the above-named defendant with 21 U.S.C. §§ 846, 841(a)(1), and
841(b)(1)(A) and the defendant having been arrested in the District of Nebraska,
proceedings to commit defendant to another district were held in accordance with Fed.R.Cr.P.
Rule 5. The defendant had an initial appearance here in accordance with Fed.R.Cr.P.5 and
was informed of the provisions of Fed.R.Cr.P.20.

       Additionally, defendant

 ☒      Waived an identity hearing and admitted that he was the person named in the
        aforementioned charging document.

 ☒      The government did move for detention.

 ☒      Was given a detention hearing in this district.


       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
        U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
        above named defendant and to transport the defendant with a certified copy of this
        order forthwith to the prosecuting district specified above and there deliver the
        defendant to the U.S. Marshal for that district or to some other officer authorized to
        receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
        completed.


       IT IS SO ORDERED.

       DATED: November 4, 2020.

                                                     s/ Susan M. Bazis
                                                     U.S. Magistrate Judge
